DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 12/09/2020 is acknowledged.
Claims 1 and 7 are examined.
Claim Objections
Claim 1 is objected to because of the following informalities: “the differing injection patters are” which appears to be an error for --the injection patterns being different-- because it does not have an antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim recites limitations which are not in the specifications and therefore they introduce NEW MATTER.  The new limitation is “a position of the fuel injection holes on the main nozzle around a central axis line of the main nozzle is the same amongst the main burners adjacent to each other with respect to a line connecting a center of each of the main burners and a center of the  

    PNG
    media_image1.png
    388
    681
    media_image1.png
    Greyscale

of the main burners and a center of the pilot burner” as claimed.  Applicant further failed to disclose “a rotational angle around the central axis line of each of the main burners differs amongst the main burners adjacent to each other” (emphasis added).  First, Applicant discloses that “the position in the circumferential direction and pattern of disposition of the fuel injection holes 15 differs amongst the main nozzles 11” but does not disclose it to be different for each of the main burners.  Second, the rotational angle of the main burners 4 appears to be same.in the figure above but not described in the specification.
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stokes (6,082,111) in view of Bode (US 2013/0104554) and in further view of Mandai et al (6,267,583).
In re Claim 1:  Stokes teaches (in Figs. 1 and 2) a gas turbine combustor, comprising: 
a pilot burner (4) centrally disposed in a combustion casing (7); and 
a plurality of main burners (2, 3, 8) disposed so as to surround a periphery of the pilot burner (4), wherein 
each of the main burners (2, 3, 8) comprises a main nozzle (2) centrally disposed in a cylindrical premixing nozzle (8), a liquid fuel being injected from fuel injection holes (3) provided on a periphery of the main nozzle (3) towards an inner surface of an elongated nozzle (see annotated Fig. 1 below) connected to a downstream side of the premixing nozzle (8), 
an axial position of all of the fuel injection holes (3) on the main nozzle is the same amongst the main burners (see the same axial position of 3 for the different burners shown in Fig. 1).

    PNG
    media_image2.png
    716
    1052
    media_image2.png
    Greyscale


	Bode teaches a similar combustor, including (in Figs. 6 and 10) that an injection pattern of the liquid fuel injected from the fuel injection holes (11) towards the inner surface of the elongated nozzle (downstream end of 12) being set to differ amongst the plurality of main burners (107; see especially Para. [0031], wherein every second burner has a different arrangement of injection nozzles), the fuel injection holes on the main nozzle are disposed at unequal intervals in a circumferential direction (Fig. 3 and “the number density of the full jet nozzles 1 above the central attachment axis 18 is greater than below the central attachment axis 18”, [0097])of the main nozzle, and the injection patterns being different due to a circumferential position of the fuel injection holes on the main nozzle differing amongst the main burners regardless of a position of the pilot burner [0027-0031]; specifically, [0027] discloses that the nozzle arrangement is varied in the peripheral direction, i.e. the direction of circumferential line 11 in Fig. 6; furthermore, [0031] discloses that some of the burners have a greater concentration of nozzles in the direction of the pilot burner; finally, the last sentence of [0031] discloses that this arrangement is used in every second burner from among the plurality of burners, therefore the circumferential position is different amongst the main burners).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stokes to include an injection pattern of the liquid fuel injected from the fuel injection holes towards the inner surface of the elongated nozzle being set to differ amongst the plurality of main burners, and the differing injection patterns are due to a circumferential position of the fuel injection holes on the main nozzle differing amongst the main burners, in order to set the ignition of the 
However, Stokes in view of Bode does not teach that a position of the fuel injection holes on the main nozzle around a central axis line of the main nozzle is the same amongst the main burners adjacent to each other with respect to a line connecting a center of each of the main burners and a center of the pilot burner, a rotational angle around the central axis line of each of the main burners differs amongst the main burners adjacent to each other.  
Mandai teaches two sets of nozzles N1 type and N2 type having fuel injection holes 231a and 232a (Figs. 3a -4b1) and then teaches that “the main burner maybe made in plural types wherein the main fuel nozzle has different numbers of fuel injection ports” and “two or more types of main burners may be arranged on a circumference surrounding the pilot burner 207 in the combustor 211 so that a same type may not be adjoined each other” (col. 9 ll. 34-41).  Therefore, Mandai teaches that the fuel injection holes to be at different for different burners as claimed.
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to in order to avoid the concentrated heat generation as taught by Mandai, col. 9 ll. 41-43.  
Mandai teaches that the location of injection holes in alternate burners (221 and 222 (Fig. 3b)) to be different and “the main burner maybe made in plural types wherein the main fuel nozzle has different numbers of fuel injection ports”, “two or more types of main burners may be arranged on a circumference surrounding the pilot burner 207 in the combustor 211 so that a same type may not be adjoined each other” and in “this regard what is most important is to avoid the concentrated heat generation” (col. 9 ll. 34-43). Therefore, It is further noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, MPEP 2144.05 II.A.

In re Claim 7:  Stokes in views of Bode and Mandai teaches the invention as claimed and as discussed above, and Stokes further teaches (in Figs. 1 and 2) a gas turbine engine (see “gas turbine” in Abstract), comprising: a compressor that compresses air (standard component of gas turbine, see col. 1, lines 11-23); the gas turbine combustor described in claim 1 (as modified by Bode and discussed above) that combusts a fuel injected into the air compressed by the compressor; and a turbine driven by the expansion of a combustion gas exiting from the gas turbine combustor (standard components and operation of a gas turbine, see col. 1, lines 11-23).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection, necessitated by Applicant's amendments and to the extent possible, Applicant's arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ARUN GOYAL/Primary Examiner, Art Unit 3741